Citation Nr: 9914995	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-12 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

In December 1998 the veteran testified before a Member of the 
Board.  At that time the veteran indicated that the records 
of her private treatment from Rio Linda Family Health Center 
were not of record.  It was requested that those records be 
obtained and then considered at the RO prior to forwarding 
the case to the Board.  A review of the file indicates that 
those records were not obtained.  

The veteran also indicated continued treatment at the North 
Valley Vet Center.  Records from that facility were last 
obtained in April 1998.  

The Court of Appeals for Veterans Claims (Court) has held 
that there is a duty to assist in the completion of an 
application for benefits under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1998), depending on the particular facts in each 
case.  Robinette v. Brown, 8 Vet. App. 69 (1995);  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996);  as modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), (wherein the Court found 
there was a duty to further assist in the development of the 
evidence only when the veteran has reported the existence of 
evidence which could serve to render a claim well grounded).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1. The veteran and her representative 
should be permitted to submit any 
additional evidence in support of the 
veteran's claim.  

2. The RO, after obtaining any necessary 
authorization, should attempt to 
obtain the veteran's previously 
identified private treatment records 
including those from Rio Linda Family 
Health Center and the North Valley Vet 
Center. 

3. If the additional evidence reflects 
any change in the level of impairment 
caused by the service-connected 
psychiatric disability, the veteran 
should be afforded another VA 
psychiatric examination.  

4. After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal, 
considering the evidence not 
previously considered in prior 
statements of the case and all 
applicable law.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of her 
claim.  38 C.F.R. § 3.655 (1998).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










